DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 31-32 and 34-40 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a voicemail/email communication with Attorney Ashley J. Wells (Reg. No. 29847) on June 14, 2021.		The application has been amended as follows: 	
					
In the Claims:
In Claim 31, line 4 on Page 3, after “from the”, “rear surface” has been replaced with --front surface side--.											In Claim 31, line 7 on Page 3, after “from the”, “rear surface” has been replaced with --front surface side--.										In Claim 31, line 15 on Page 3, after “from the”, “rear surface” has been replaced with --front surface side--.

Election/Restrictions

										
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Matsudai et al. (US 2002/0117712 A1). Matsudai et al. does not teach or suggest fairly, either singularly or in combination wherein the first impurity concentration distribution gradient and the second impurity concentration distribution gradient are connected at a position close to a depth of 3μm from the front surface side of the first semiconductor layer.						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Prior art made of record is considered pertinent to Applicant’s disclosure: Takahashi et al. (US 6,384,431 B1).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815